Citation Nr: 0301154	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  94-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a schizoaffective 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from June 1971 to March 
1973.

By rating action of August 1989, the RO decreased the 
rating of the veteran's schizoaffective disorder from 70 
percent to 50 percent.  A Notice of Disagreement (NOD) 
with the reduction was filed in October 1989, and a 
Statement of the Case (SOC) was issued subsequently that 
month.  A Substantive Appeal was received in December 
1989.  In December 1989, the veteran testified at a 
hearing before a hearing officer at the RO; a transcript 
of the hearing is of record.  A Supplemental SOC (SSOC) 
was issued in February 1990.  In a statement of December 
1991, the veteran withdrew his appeal with respect to the 
reduction in rating.

This appeal arises from an April 1992 rating action that 
denied a rating in excess of 50 percent for a 
schizoaffective disorder.  A NOD therewith was filed 
subsequently in April 1992, at which time the veteran 
requested a hearing before a hearing officer at the RO.  A 
SSOC was issued in May 1992.  A September 1992 VA Contact 
Report indicates that the veteran canceled his request for 
a hearing which had been scheduled for a date that month.  
SSOCs were issued in July and October 1994.

In February 1997, the Board of Veterans Appeals (Board) 
remanded the issue of a rating in excess of 50 percent for 
a schizoaffective disorder to the RO for due process 
development.  A SSOC was issued subsequently in February 
1997.

In July 2000, the Board again remanded the issue of a 
rating in excess of 50 percent for a schizoaffective 
disorder to the RO for further development of the evidence 
and for due process development.  SSOCs were issued in 
February 2001 and May 2002.

In written argument dated in June 2002, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability due 
to service-connected disabilities.  This issue has not 
been adjudicated by the RO and is not properly before the 
Board for appellate consideration at this time, and is 
thus referred to the RO for appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 50 
percent for a schizoaffective disorder has been 
accomplished.

2. The veteran's schizoaffective disorder is productive of 
severe impairment of social and industrial adaptability 
under the rating criteria in effect prior to November 7, 
1996.

3. The veteran's schizoaffective disorder is not productive 
of total social and industrial inadaptability under the 
rating criteria in effect prior to November 7, 1996.

4. On and after November 7, 1996, the veteran's 
schizoaffective disorder is not productive of total 
occupational and social impairment under the new rating 
criteria effective that date.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for a 
schizoaffective disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, 
Diagnostic Code 9205 (as in effect prior to November 7, 
1996).

2. The criteria for a 100 percent rating for a 
schizoaffective disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, 
Diagnostic Code 9205 (as in effect prior to November 7, 
1996).

3. The criteria for a 100 percent rating for a 
schizoaffective disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9211 (as in 
effect on and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of the VA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for a rating in 
excess of 50 percent for a schizoaffective disorder has 
been accomplished.

In the April 1992 and June and October 1994 rating 
actions; the May 1992, July and October 1994, February 
1997, February 2001, and May 2002 SSOCs; and various 
correspondence from the RO, the veteran and his 
representative were notified of the law and regulations 
governing entitlement to the benefit he seeks, the 
evidence which would substantiate his claim, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed 
to support his claim, and been provided ample opportunity 
to submit information and evidence.  In April 2001 RO 
letters, the RO specifically informed the veteran and his 
representative of the VCAA and its requirements; what the 
evidence had to show to establish entitlement; what 
information he had to furnish; what evidence would be 
retrieved by the VA; what evidence the veteran had to 
obtain; what the veteran could do to help with his claims, 
and when and where he should send the information or 
evidence; and what the veteran had to do to obtain 
assistance from the VA in obtaining such evidence.   In 
addition, the April 2001 letter informed the veteran that 
the VA would make reasonable efforts to help him obtain 
the evidence, such as medical records, necessary to 
support his claim, if he gave the VA enough information 
about them so that the VA could request them from the 
person or agency that had them.  In light of the above, 
and in view of the fact that there is no indication 
whatsoever that there is any existing, potentially 
relevant evidence to obtain, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  The Board finds 
that the VA's duty to notify has been met.  

The Board also finds that all necessary development has 
been accomplished.  The RO and the Board have made 
reasonable and appropriate efforts to assist the veteran 
in obtaining the evidence necessary to substantiate his 
claim.  In July 2000, the Board remanded this claim to the 
RO for further development of the evidence.  Extensive VA 
and private medical records, as well as the medical 
records underlying the Social Security Administration 
(SSA)'s disability determination in the veteran's case, 
have been obtained and associated with the claims file.  
The veteran was furnished a comprehensive VA psychiatric 
examination in April 2002 in connection with this claim.  
Significantly, neither the veteran nor his representative 
has identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has 
not been obtained.  In a June 2002 response to the May 
2002 SSOC and RO letter soliciting additional information 
with respect to his claim, the veteran furnished no 
additional information, and instructed the RO to proceed 
with a decision in his appeal.  Thus, the Board finds that 
the duty to assist has been met.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a rating in excess 
of 50 percent for a schizoaffective disorder, without 
directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  Background

Historically, service connection was originally granted 
for an anxiety neurosis by rating action of September 
1976, and a 10 percent rating was assigned from March 
1973.  By rating action of March 1977, a 50 percent rating 
was assigned from January 1977.  By rating action of 
September 1987, the description of the veteran's service-
connected psychiatric disorder was changed to 
schizoaffective-type schizophrenia, and a 100 percent 
schedular rating was assigned from July 1987; it was also 
proposed to rate the veteran incompetent.  By rating 
action of August 1988, the rating of the veteran's 
schizoaffective disorder was decreased from 100 percent to 
70 percent, effective December 1988, and he was deemed to 
be competent.  By rating action of August 1989, the rating 
of the veteran's schizoaffective disorder was further 
reduced from 70 percent to 50 percent, effective December 
1989.  A 50 percent rating was confirmed and continued by 
rating actions of April 1992 and June and October 1994.  

VA mental hygiene clinical records show continuing 
outpatient treatment and evaluation of the veteran from 
January to May 1990.  In January, he seemed to be in a 
state of mild depression.  In February, he had some 
anxiety about his mother using his car without his 
permission.  In April, he was assessed to be stable.  In 
May, he was assessed to be agreeable and calmed.

In a June 1990 statement about his daily living routine 
prepared in connection with an SSA disability 
determination, the veteran stated that he resided with his 
mother, sister, and niece because he did not have enough 
income to live on his own.  He reported helping out with 
household chores, and spending most of his day watching 
television.  He stated that he lacked energy due to the 
psychotropic medication he took, and that he considered 
himself to be disabled due to his nervous condition.  He 
reported that the medication ameliorated his nervous 
symptoms, in that he no longer suffered from 
hallucinations.  He complained of memory problems, 
although he described his memory as fair, and a depressed 
episode about once a week that lasted for about a half-
hour.  He bathed daily.  He ventured outside the house 
about twice a week to walk for exercise.  He reported no 
other hobbies and no close associations with friends. 

On July 1990 psychiatric examination by A. Gil, M.D., for 
the purpose of an SSA disability determination, the 
veteran's hygiene was noted to be good.  He had no 
abnormal movements or tics.  The examiner assessed the 
veteran to be a reliable informant.  The veteran 
complained of continuing depression, poor appetite, very 
little motivation, insomnia, anhedonia, and frequent 
crying spells.  He attended a VA outpatient clinic every 2 
weeks, which clinic prescribed his medications.  He 
reported no hallucinations or feelings that people wanted 
to hurt or harm him, and no racing thoughts or pressured 
speech.  At times he had some suicidal ideation, but never 
made an attempt, and currently denied any intent or plan.  
He stated that he had not sought employment since 1980 
because he felt too depressed to work, and did not want 
the stress of working.  The examiner noted that the 
veteran appeared depressed and tearful, with some 
psychomotor retardation and lessened spontaneous 
movements.  He related information in a logical and 
coherent manner.  He completed 3 years of college 
education and was currently unemployed.

Regarding his activities of daily living, the veteran took 
care of his own hygiene, and spent his day watching 
television.  He walked 3 miles every morning.  He drove a 
car, and cooked, cleaned, shopped for groceries, and did 
laundry for himself.  His only hobby was doing crossword 
puzzles.  He stated that he had no friends, and was not 
involved in any social activities.

On mental status examination, the veteran had some 
psychomotor retardation.  His spontaneous movements were 
lessened.  He was alert and oriented in 3 spheres.  He was 
cooperative, and answered questions appropriately.  Affect 
was sad, tearful, restricted, and appropriate to content.  
Mood was depressed and dysphoric.  There were no suicidal 
or homicidal ideation, intent, or plan, and no 
hallucinations, paranoid ideation, or delusions.  Thought 
processes were logical.  There were no loose associations, 
flight of ideas, tangentiality, or circumstantiality.  
Speech was slowed in rate, normal in volume, and coherent 
and relevant.  Past memory was good, and in testing of 
immediate memory he repeated 5 out of 7 numbers forward 
and 4 out of 7 numbers backward.  Calculations and 
judgment were intact, and abstraction were unimpaired.  
The assessment was that the veteran reported 
neurovegetative symptoms of depression.  The examiner 
noted that there was no evidence of psychosis or a thought 
process disorder.  The diagnosis was bipolar affective 
disorder - depression, and the examiner opined that the 
veteran was able to handle his own funds.

In an August 1990 statement for the purpose of an SSA 
disability determination, psychiatric consultant C. King, 
M.D., noted that historically the veteran had had various 
stages of mental status such as a manic state, a depressed 
state, a frankly psychotic state, and a perfectly lucid 
state.  He opined that the diagnosis of mixed bipolar 
disorder was proper, that the impairment was severe, and 
that there had been no medical improvement.

The subsequent record shows regular VA outpatient 
psychiatric treatment and evaluation of the veteran from 
1992 to 2002.  

On March 1992 VA psychiatric examination, the veteran 
complained of nervousness, depression, tremors, overall 
tension, anxiety, and hyperexcitement.  He had had no 
hospitalizations for emotional problems since his last 
examination in July 1989.  He received VA outpatient 
psychiatric treatment about 3 times per month, and found 
his medication helpful.  On current mental status 
examination, the veteran was pleasant and cooperative, and 
he spoke in a rather measured tone.  He was quite alert, 
and affect was subdued and appropriate.  Memory was 
intact, and retention and recall were unimpaired.  
Calculations were performed flawlessly.  He was able to 
abstract, and was well-oriented in 3 spheres.  He reported 
no hallucinations and no unnecessary suspicions of people.  
There was no evidence of any thought disorder.  He 
reported episodic depression which remained for about a 2-
week period and then lifted.  He also reported some 
irritability, difficulty concentrating at times, and 
infrequent crying spells.  He stated that he walked 5.5 
miles per day, and ran for a half-mile.  He had no 
suicidal or homicidal ideation, and reported no difficulty 
sleeping.  The examiner commented that the veteran was 
experiencing panic attacks in addition to, and separate 
from, his schizophrenic disorder.  The diagnoses were 
schizoaffective disorder, and panic attacks.  The veteran 
was deemed to be competent.         

April 1992 VA outpatient records attributed the veteran's 
increased stress to the realities of buying a new car and 
the commitment to monthly payments.  He was noted to be 
sleeping for 12 hours per day.  In March 1993, the 
veteran's depression was attributed to being edentulous; 
this was also noted to be the cause of his social 
withdrawal.  In early April 1993, the veteran was treated 
with medication for an exacerbation of panic anxiety; he 
had been anxious since discontinuing alcohol use in March.  
He did not feel depressed or suicidal.  The examiner 
suspected that some of his symptoms were alcohol 
withdrawal.  Subsequently in April, the veteran's 
functioning was evaluated by a physician.  He was noted 
not to have been psychotic in some time, and to have 
remained on the same dosage of prescribed medication for 
years.  His current major impairments were noted to be in 
the areas of social and occupational functioning.  He had 
been unable to work since 1985.  He had friends, but only 
talked to them over the telephone.  He was basically a 
loner and couldn't seen to tolerate stress.  The doctor 
did not see any real improvement in his condition in the 
last few years.  

On VA outpatient psychological evaluation in May 1993, the 
veteran exhibited no overt signs of anxiety or acute 
distress.  He had not experienced any panic episodes in 
the past 2 months, although he remained generally anxious 
and guarded.  The examiner opined that the veteran 
appeared to be doing quite well despite his anxiety and 
reported minimal avoidance behaviors.  When seen again 
subsequently in May, the veteran stated that he was doing 
well and was willing to consider tapering down his 
medication; he was assessed to be stable.  In June, his 
Global Assessment of Functioning (GAF) score was 77; his 
highest GAF score in the past year was 80.  Subsequently 
in June, the veteran described high anxiety regarding his 
having been elected to a position on the board of his 
church.  In early July, he was assessed to be stable, and 
his dosage of prescribed medication was decreased, as 
biofeedback was helping him.  In late July, he reported a 
severe anxiety attack that was possibly related to a 
community meeting that he chaired; he was noted to be 
quire active in the community.  The anxiety seemed to 
occur whenever there was something new that he had to do.  
In mid-August, the veteran complained of lack of energy & 
motivation, mild helplessness, and timidity; there were no 
other depressive symptoms.  The explanation seemed to be 
that he needed a break/vacation.  In late August, a 
psychologist opined that the veteran had likely reached 
the maximum benefit from relaxation/biofeedback, and it 
was recommended that he continue to work through relevant 
emotional issues via individual or group therapy.  A 
September biofeedback termination note indicated that the 
veteran had shown significant improvement in coping with 
his panic disorder since entering treatment.  He had been 
a regular weekly participant, and displayed good insight 
into his issues and feelings. 

On VA psychiatric examination of October 1993, the veteran 
was noted not to have been hospitalized for any emotional 
problems since 1989.  He currently received individual VA 
outpatient therapy approximately once a week, and was 
treated with medications.  He was unemployed, and stated 
that he had no social life.  He described his daily 
activities as centering around watching television, which 
he loved.  Otherwise, he went to church on Sundays, 
sometimes went to a store, and kept his VA appointments.  
His current complaints included crying spells, anxiety, 
panic attacks, and depression, the latter sometimes 
causing sleep problem; however, he slept well with 
medication.  He experienced some suicidal ideation 
generated by his financial situation, but made no plan.  
On mental status examination, the veteran was attractively 
attired.  He was contemplative.  Speech was at times 
indistinct, but he stated that he was trying to get used 
to a new dental prosthesis.  He was well-oriented in 4 
spheres, and memory was intact.  He was well-informed on 
current events.  He was able to abstract, and performed 
calculations flawlessly.  He did not experience 
hallucinations.  He saw himself as unnecessarily 
suspicious at times.  He experienced inflated self-esteem, 
on occasion of which he had a lot of activities and went 
into social situations feeling overconfident.  He was 
bothered by feelings of insecurity and some inferiority, 
but not much guilt.  The diagnoses were schizoaffective 
disorder, and anxiety disorder and panic attacks by 
history.

Late October 1993 VA outpatient records indicated that the 
veteran was considering decreasing or canceling his lector 
activities at his church, but then stated he would 
continue these activities.  He denied suicidal and 
homicidal ideations in March and April 1994, and he was 
assessed to be stable in May, with no depression or 
psychosis.

On May 1994 psychological evaluation, C. Schiro-Geist, 
Ph.D., reviewed a May 1987 VA hospital determination that 
the veteran was unemployable, and an SSA determination 
that the veteran had been disabled and unemployable since 
August 1980, which determination was based in part on the 
May 1986 medical opinions of J. Weaver, Ph.D., to the 
effect that the veteran was in need of further improvement 
in social skills and ability to tolerate stress if he was 
to successfully return to the job market, and that his 
judgment was not adequate, particularly in social 
situations.  Based on a review of those records as well as 
1980 medical evaluations underlying the SSA determination 
and Dr. King's August 1990 evaluation, Dr. Schiro-Geist 
opined that the veteran's service-connected impairment 
rendered him unable to secure or follow a substantially-
gainful occupation.

On early July 1995 psychological evaluation by J. Watzke, 
Ph. D., the veteran complained that he would be completely 
unreliable if he had to maintain a job at work every day 
because of his anxiety attacks and panic.  His present 
daily activities included walking or running for 5 to 7 
miles, going to church, running errands, doing minor 
household chores, watching a fair amount of television, 
and sometimes preparing breakfast and lunch.  He lived 
with his mother and sister, and paid his own bills.  He 
enjoyed doing crossword puzzles, and had a handful of 
friends that he talked to occasionally.  He was involved 
with a block club promoting the planting of trees in the 
neighborhood.  His sports activities were solitary, mainly 
walking.  Outside of his family, he had little interest in 
being with other people, but he got along pretty well with 
family members.  He described his friends as more 
associates than best friends.  His relationships with 
women were largely platonic.  

On current mental status examination, the veteran 
generally showed a dysphoric mood with flat, passive 
detachment and low-grade depression most of the time.  He 
occasionally enjoyed music.  He stated he had been 
celibate for the last 18 years.  Speech was overall 
relevant and coherent, though somewhat slowed and 
thoughtful.  With regard to thought processes, he stated 
that his anxiety attacks were not suppressed by 
medication.  He denied any hallucinations.  He admitted to 
some grandiosity.  He felt some agitated depression, and 
described himself as more disheveled.  He stated that 
there had been no major disruption of behavior or his 
thought processes in the last 3 years.  With regard to 
sensorium and mental capacity, the veteran was fairly well 
oriented.  Memory was intact.  He was well up on recent 
news, and quite knowledgeable information-wise.  He made 2 
errors in calculations.  Abstract thinking was adequate.  
Judgment was basically good.  

The examiner felt that the veteran could manage his own 
funds.  With regard to his ability to do work-related 
activities, he had problems with anxiety attacks at this 
point in his long history of schizoaffective disorder and 
medication.  The examiner opined that he would not seem to 
be able to withstand the demands and pressures that work 
required.  He was now iatrogenically dependent due to the 
many years of medication to counteract anxiety and 
paranoia, and he probably would not have the flexibility 
to adjust to authority.  There appeared to be elements of 
a post-traumatic stress disorder present in terms of his 
responses to people.  At this point, with        20 years 
of treatment for a diagnosis that was varied at different 
times, but especially with the neuroleptic medication over 
the last 8 years, the doctor opined that the veteran could 
not work.  He appeared to be bright, but the effects of 
many years of being shelved and dependent would probably 
at this point make it impossible for him to return to 
work.  His level of functioning, therefore, was relatively 
minimal.  In view of the history of medication, it seemed 
to Dr. Watzke that the veteran would be 100 percent 
disabled, in part as a result of the varied treatment 
process that he had been under over the years.

In a mid-July 1995 mental residual functional capacity 
assessment, Dr. Watzke diagnosed a schizophrenic, 
paranoid, and other psychotic disorder, and indicated that 
his evaluation was based solely upon clinical findings on 
mental status examination of the veteran's service-
connected disability, and made within the context of his 
capacity to sustain the mental activity over a normal 
work-day and work-week on an ongoing, day-to-day basis in 
a regular work setting.  The veteran's disability was 
assessed to be moderately-severe, i.e., an impairment 
which seriously limited his ability to function.  His 
understanding and memory were assessed to be mildly 
impaired.  Sustained concentration and persistence were 
moderately to moderately-severely impaired.  Social 
interaction and adaptation varied from mildly to 
moderately to moderately-severely impaired.  The doctor 
commented that, by itself, the above questionnaire 
minimally differentiated the veteran's ability to work in 
view of his 20-year history of neuroleptic medication, and 
anxiety attacks even while taking the medication.  He felt 
that the questions, asked apart from a work-interactive 
program of pressures, did not allow for the realistic 
limitations that he now faced.

February and March 1996 VA outpatient psychiatric records 
indicated that the veteran was stable, with no symptoms of 
depression or psychosis.  In May, he complained of panic 
attacks, memory loss, and headaches.  In early and mid-
June, he felt better after a change in his medication.  
Memory was improved, and the headaches and panic attacks 
subsided.  He was not depressed or psychotic.  In late 
June, speech was inappropriate, and affect unusual.  
Hygiene was poor.  The veteran refused to take prescribed 
medications.  He complained of anxiety and a tremor.  When 
seen again in mid-July, he was arrogant, irritable, and 
demanding, and drinking daily.  He appeared to be 
intoxicated, which the examiner suspected could be a 
deteriorating affect.  The doctor noted that the veteran 
was drinking and was most likely becoming psychotic.  
Memory was intact.  His mental status was deteriorated and 
he had no insight.  In late July, the examiner noted that 
the veteran continued to decompensate, and he was believed 
to be becoming manic.  In early August, the veteran's 
mother reported that he was totally out of control, 
running around the streets yelling.  When seen in mid-
August, the veteran refused medication, and stated that he 
was doing well and was discontinuing outpatient 
psychiatric treatment.  He was irritable and seemed 
intoxicated.         

In March 1997, the veteran was hospitalized at the Loretto 
Hospital because of overt psychotic behavior, 
aggressiveness, and threatening others.  He was reportedly 
brought to the hospital by police after acting bizarrely 
and confused, and knocking at his mother's door at late 
hours.  He was noted to be overtly psychotic, preoccupied, 
hallucinating, paranoid, delusional, disorganized, and 
somewhat disoriented.  On mental status examination, he 
was preoccupied, laughing to himself, possibly 
hallucinating, disorganized, and extremely delusional, 
with impaired judgment and no insight.  During his 2-week 
hospital course, the veteran was an exceedingly difficult 
patient to engage.  He refused any and all treatment.  He 
had not really taken any medication almost all throughout 
his hospitalization.  On the other hand, he did maintain 
fairly decent composure, even though he was distant and 
somewhat hostile.  There was no problem with self-control.  
At the time of hospital discharge, the veteran was aware 
that he could not return to his mother's home.  The final 
diagnosis was schizoaffective disorder, and a GAF score 
from 30 to 40 was assigned.    

5 days after hospital discharge in late March 1997, above, 
the veteran was re-admitted to the Loretto Hospital 
because of psychotic decompensation.  He was brought to 
the hospital by police and petitioned by his mother, who 
reported that he talked to himself, had not been sleeping, 
and had been hostile and abusive toward her.  On mental 
status examination, the veteran was disheveled, alert, 
disoriented, engaging, and non-related.  He showed mild 
psychomotor agitation and affective blunting.  Thought 
processes were tangential, with non-sequiturs.  Speech was 
stilted.  He answered most questions irrationally, and was 
uncooperative for detailed cognitive testing.  The 
conclusion was that the veteran's psychotic decompensation 
made him incapable of self-care and put him at immediate 
risk of harm to himself or others due to delusions, mood 
lability and expansiveness, agitation, and violent 
behavior.  During his hospital course, the veteran was 
initially put on assault precautions and treated with 
several medications, psychotherapy, one-on-one counseling, 
and group, milieu, recreational, occupational, and art 
therapy.  He was isolative and withdrawn, noncompliant 
with medication and refusing injections.  He continued to 
be provocative, agitated, and labile, and showed no self-
care abilities.  At the time of hospital discharge in mid-
April, he showed some improvement.  He was calmer and less 
delusional, and denied homicidal or suicidal ideations.  
He was cooperative with treatment and compliant with 
medications, and was discharged without activity 
restrictions.  The final diagnosis was bipolar affective 
disorder, manic with psychosis, and a GAF score of 25 was 
assigned.            

The veteran was re-hospitalized at the Loretto Hospital 
later the same day in mid-April 1997 after he refused to 
sign-in to a recommended treatment facility and became 
acutely agitated and threatening of staff.  It was felt 
that he was at violent risk and needed careful evaluation 
to prevent possible violence.  On mental status 
examination, he made intensified eye contact.  Speech was 
quite rapid and pressured.  Thought process was 
perseverative, but he was not mentally ill.  Thought 
content contained no suicidal or homicidal ideas, but he 
became acutely threatening, raising his voice.  He was 
delusional, paranoid, and responding to internal stimuli.  
Mood was anxious, and affect quite labile.  Judgment and 
insight were lacking on treatment issues.  Memory was 
intact.  He refused to cooperate for formal mental status 
testing.  Intellect was average to above average.  He was 
alert and oriented in 4 spheres.  His strengths were 
ability to cooperate with treatment, articulateness, and 
previous response to inpatient treatment, with limitations 
of absolute refusal to accept that he was mentally ill, 
agitation and violence, intellectualization of his 
condition which further prevented him from accepting it, 
and lack of medication compliance in the past.  During his 
hospital course, the veteran was treated with several 
medications and various psychotherapy.  He continued to be 
labile, irritable, easily agitated, paranoid, and 
delusional.  He refused placement, and continued to be 
internally preoccupied and very suspicious.  He denied 
suicidal or homicidal ideations.  At the time of hospital 
discharge in late April, the veteran was compliant with 
medication and cooperative with treatment.  The final 
diagnoses were bipolar-type manic schizoaffective 
disorder, and cluster C personality traits, and a current 
GAF score of 15 was assigned, with 40 being the maximum 
score in the past year.

Early May 1997 VA psychiatric outpatient records indicate 
that the veteran had taken no prescribed medications since 
discharge from the Loretto Hospital a week ago.  He 
currently denied affective or psychotic symptoms.  He 
consented to medication and requested to be re-enrolled in 
the VA mental hygiene clinic.  He was currently living 
with his mother.  On mental status examination, he was 
neatly dressed and very cooperative, with appropriate eye 
contact.  Responses to questions about medications seemed 
inconsistent.  He reported restlessness and mild 
depression.  Speech was clear and coherent, and he slept 
well.  He denied hallucinations and suicidal ideation.  A 
couple of days later, the veteran denied affective or 
psychotic symptoms.  Sleep and appetite were fair.  In 
mid-May, mood and affect were mildly anxious, and he was 
well-groomed and appropriately dressed.  He has a somewhat 
formal, stilted manner about him.  A current GAF score of 
70 was assigned.

On outpatient psychiatric assessment by a VA physician in 
mid-May 1997, the veteran's affect and mental status were 
normal.  He remained non-psychotic when seen again several 
days later.  He complained of depression, but was not 
suicidal.  In late May, the veteran refused to take any 
antipsychotic medication.  In early June, he was noted to 
be deteriorating as a result of taking no medication.  In 
mid-June, he showed pressured speech and psychomotor 
agitation, and complained of sleep problems.  In late 
June, he was irritable, demanding, and appeared somewhat 
pressured, but he was not psychotic.  In mid-July, he 
appeared quite angry and insulted, with tangential 
content, pressured speech, flight of ideas, and 
narcissistic rage.

In mid-July 1997, the veteran was hospitalized at the 
Loretto Hospital after he had discontinued medications and 
begun to abuse alcohol, and he became quite psychotic, 
threatening his mother, with whom he was living, and 
becoming quite belligerent and agitated.  His family had 
the police bring him to the hospital.  On admission, the 
veteran's speech was pressured, and he was quite agitated, 
and felt to be at high risk for potentially harming others 
and in need of care to prevent assault.  On mental status 
examination, eye contact was quite intense.  Thought 
process was quite perseverative upon the need for hospital 
discharge.  Speech was fluent.  Thought content contained 
no suicidal or homicidal ideas, but he made vague violent 
threats toward others.  He eventually had to be escorted 
from the interview site as he refused to vacate, and he 
became quite verbally threatening.  He was quite possibly 
hallucinating, although he denied this.  Mood was angry, 
and affect quite agitated.  Judgment and insight were 
lacking.  Memory was intact.  He was alert and oriented in 
4 spheres.  The veteran's strengths were noted to be 
articulateness and his previous response to treatment.  
His limitations were his own refusal for treatment, his 
inability to recognize his assaultive and potentially 
dangerous behavior, lack of reality testing, poor impulse 
control, alcohol abuse, and discharge planning needs.  

During his hospital course, the veteran was 
psychologically evaluated by K. Prendergast, Psy.D., in 
late July to determine the level of his current cognitive 
and emotional functioning.  It was noted that he had been 
admitted involuntarily and refused any medication or 
treatment.  The veteran felt that his mother was the major 
source of his problems, petitioning his hospitalizations 
in recent months and trying to control his life.  He was 
unable to explain why he continued to reside at home with 
her and enter into altercations, when he was receiving 
enough money from disability benefits to live 
independently.  On mental status examination, he was 
cooperative and very articulate, and at times verbose.  
Speech was pressured and at times tangential.  There was 
no loosening of associations or flight of ideas.  He made 
no threatening verbal comments or gestures.  Affect was 
labile, and mood irritable.  He felt unfairly treated, and 
was angry that he was brought to the hospital by the 
police against his will.  A review of test results 
indicated that the veteran was functioning at the high end 
of intelligence.  His full-scale I.Q. was 115.  He was 
very guarded, and unwilling to provide a detailed history, 
which made it difficult for the examiner to determine the 
exact nature of his problems.  He denied any psychiatric 
illness, and blamed his mother's jealousy and passive-
aggressive behavior for his difficulties.  He did not 
display good judgment.  The examiner commented that his 
hostile, threatening behavior and mood disorder could be 
attributed to heavy drinking which intensified his hostile 
mood and labile affect.  However, his presentation even 
after detoxification suggested some grandiosity, 
tangential thinking, and pressured speech which had a 
bipolar flavor.  He denied any period of intense 
depression or mania.  He also appeared to have a 
personality disorder or traits that brought him into 
conflict with others; he was caught-up in central conflict 
with his mother.  He projected the blame on her, and was 
determined to win despite all odds.  This conflict kept 
him from attaining some of his career objectives.  At this 
time, the examiner felt that the veteran did not appear to 
be suffering from any formal thought disorder, nor did he 
appear to be any present danger to himself or others.  He 
exhibited poor judgment and insight by not taking more 
responsibility for his difficulties.  The diagnostic 
impressions included mood disorder, rule-out bipolar 
disorder, alcohol abuse, and narcissistic traits, and a 
GAF score of 40 was assigned.  The examiner commented that 
the veteran was a very bright individual who appeared 
unwilling to take any responsibility for his current 
situation.  He was considered to be a good candidate for 
outpatient therapy if he would focus on himself, rather 
than project blame outwardly.  It was felt that he needed 
to find an independent living situation apart from his 
mother.         
                                
The veteran was treated with various medications and 
psychotherapy during his hospital course.  He continued to 
be labile, aggressive, and provocative, and continued to 
have poor insight about the need for treatment.  He 
continued to be opinionated, argumentative, and disruptive 
at times in group and milieu therapy.  He continued to be 
delusional, with paranoid suspicions.  In early August 
1997, he was discharged from the hospital by court order.  
The final diagnoses were paranoid-type schizophrenia, 
alcohol dependence, alcohol abuse, and rule-out alcohol 
withdrawal, and a GAF score of 20 was assigned, with 40 
being the maximum score in the past year.
  
Early August 1997 VA outpatient psychiatric records 
indicated that the veteran was living in a motel after his 
discharge from the Loretto Hospital.  He was disheveled 
and had a smell of body odor.  He began speaking calmly, 
and then escalated, going off on tangents, speaking loudly 
and rapidly.  He was irritable and lacked insight.  He 
refused to accept a medication regimen recommended by a 
physician, who felt that he appeared to be in a manic 
state.  When seen again the next day, mood an affect were 
somewhat labile, and he was circumstantial and tangential, 
but the examiner noted that he was re-directable.  He 
denied any suicidal or homicidal ideation, hallucinations, 
or other blatantly psychotic symptoms.  There was 
defensive grandiosity and devaluation.  He relied heavily 
on intellectual defenses.  Insight, impulse control, and 
judgment were fair.  Reality testing was intact.  When 
seen again a few days later, he was subdued and coherent, 
and spoke softly.  He denied suicidal or homicidal 
ideations, hallucinations, or any other psychotic 
symptoms.  There were significant narcissistic issues.  
The therapist was concerned that the veteran's 
unwillingness to take prescribed medication would cause 
him to become quite overwhelmed by affect and also become 
tangential and circumstantial, with faltering defenses and 
strained judgment, impulse control, and reality testing.  
Medication was felt to be necessary to stabilize his mood.  
The assessments were bipolar disorder, narcissistic 
personality disorder, and alcohol abuse versus dependence.

On VA outpatient psychiatric evaluation in mid-August 
1997, a physician noted the veteran to be in a manic 
state, refusing medication.  He exhibited an irritable 
mood, inflated self-esteem, talkativeness, flight of 
ideas, and distractibility.  He had no insight into his 
condition, and was often aggressive and agitated.  He only 
desired long-term psychodynamic individual psychotherapy, 
which the examiner opined was currently not an appropriate 
treatment for a manic state.  When seen again a few days 
later, the veteran presented in a calm manner, and he was 
assessed to be relatively stable.  In late August, the 
veteran appeared to be somewhat disheveled, and was having 
trouble finding a place to live.  He was tearful, but 
denied homicidal or suicidal ideations, and there were no 
signs of other psychotic symptoms.  He was assessed to be 
quite upset and frustrated regarding his living situation.  
When subsequently seen, the veteran presented in a manner 
that suggested he was struggling hard to keep his anger 
under control.  His mother had allowed him to sleep in her 
hallway.  He found interactions with her quite trying.  

In early September 1997, the veteran presented in a 
controlled, polite, and generally pleasant manner, and he 
was assessed to be stable, with strong intellectualized 
defenses and isolation of affect.  In early October, a 
physician felt that the veteran was able to control his 
behavior, although his thinking remained grandiose.  He 
refused medication.  In mid-October, he was noted to be 
living in a motel, and was assessed to be stable.  He was 
also assessed to be stable in December.

March 1998 VA outpatient psychiatric notes indicated that 
the veteran had not been heard from since December 1997.  
The diagnoses were mixed bipolar disorder with 
irritable/angry manic states; alcohol abuse; history of 
abusing prescribed medications; and narcissistic 
personality disorder.  A GAF score of 45 was noted.  In 
August 1998, the veteran indicated that he wanted to 
resume VA outpatient psychotherapy.  He stated that he 
took no medications and was doing fine.  He was living in 
a motel.  When contacted a few days later by telephone, 
his speech was somewhat pressured, tangential, and 
circumstantial.  

On VA outpatient mental health evaluation by a clinical 
psychologist in mid-February 1999, the veteran complained 
of depressive symptoms, insomnia, fatigue, little interest 
in things, memory and concentration problems, weight gain, 
low self-esteem, and social isolation.  He denied suicidal 
or homicidal ideation, racing thoughts, increased energy, 
hallucinations, or paranoia.  He was noted to be living in 
a motel, and visited his mother several times per day.  On 
mental status examination, the veteran was oriented and 
casually dressed, with adequate hygiene.  Psychomotor 
behavior was slower than normal.  He spoke slowly, 
although within normal limits.  Rate and quality of speech 
were also within normal limits.  Affect was slightly 
depressed.  There was no evidence of a psychotic disorder.  
He denied suicidal or homicidal ideation.  Judgment was 
fair.  The assessments included depressive disorder, rule-
out bipolar disorder by history, and a GAF score of 45 was 
assigned.  In late February 1999, the veteran complained 
of a dysphoric mood, poor sleep, inadequate income, and 
interpersonal conflict with his mother.  He seemed 
depressed.

On VA outpatient psychiatric examination by a physician in 
mid-March 1999, the veteran's complaints included 
intermittent depression, with low energy and difficulty 
concentrating, and initial insomnia.  He was noted to have 
been unemployed since 1987 due to his illness.  There was 
no suicidal or homicidal ideation, and he denied 
hallucinations.  On mental status examination, affect was 
guarded, and the veteran was formal and stilted, with 
covert hostility and outbursts of anger when his demands 
were not met.  Mood was mildly depressed.  His thinking 
was linear.  His level of mentation was in the bright 
average range, if not higher.  Abstraction was fair.  
There were no hallucinations or delusions.  Memory was 
intact.  The assessments included a deferred primary 
diagnosis (a mixed bipolar disorder was noted to have been 
previously diagnosed), and a narcissistic personality 
disorder.  When subsequently seen in March, the veteran 
attributed his depression to his back pain.  In late 
March, he was noted to be sleeping well with prescribed 
medication, and mood was less depressed.

In early April 1999, the veteran reported sleep problems 
again.  The psychiatrist assessed the veteran as rather 
intrusive and irritable, with odd thinking and constricted 
affect.  He did not appear to interact well with others or 
to have any close or trusted friends.  The veteran refused 
antipsychotic medication.  In mid-April, the veteran 
reported that prescribed medications were useful in 
alleviating his anxiety and allowing him to sleep better.  
Mental status was unchanged, and mood was colored by mild 
depression.  He seemed to be in stable mental condition.  
In late April, the provisional diagnosis was schizotypal 
personality, manifested by odd beliefs; suspiciousness; 
the lack of close friends/confidants other than immediate 
relatives; aloofness, coldness, rare reciprocation of 
gestures, facial expressions; constricted affect; extreme 
discomfort with unfamiliar people; subjective distress; 
and impaired social functioning.  The veteran's strength 
was his ability to verbalize his feelings; his weakness 
was difficulty in relating to others.  A GAF score of 30 
was assigned.  In early May 1999, the veteran felt 
fatigued and unmotivated, and felt that his current 
medications were not helping.  

On outpatient psychiatric examination by a VA physician in 
mid-June 1999, prescribed medications were noted to have 
been quite helpful for the veteran's insomnia, and he 
stated that he was able to think better, with less 
anxiety.  He denied depressive symptoms, hallucinations, 
and paranoia.  Appetite was OK and mood mostly OK.  On 
mental status examination, the veteran was dressed 
formally and was cooperative.  Affect was slightly 
constricted and appropriate.  Mood was sometimes down, and 
a little better currently.  Speech was normal and 
coherent, and he appeared well-educated.  The veteran was 
noted to be close to completing the requirements for a 
B.A. degree in psychology.  Thought content showed no 
elicited obsessions or delusions.  He denied 
hallucinations or current suicidal or homicidal ideation.  
He was alert and oriented in 3 spheres.  Insight was fair, 
and judgment good by history.  The diagnoses were 
generalized anxiety disorder; panic disorder by history, 
though this was not currently a problem; rule-out 
psychotic disorder, since the veteran felt so much better 
on neuroleptic medication; schizotypal personality 
disorder versus other personality disorder; and rule-out 
alcohol abuse or dependence.  A current GAF score of 40 
was assigned.

On mid-June 1999 VA outpatient evaluation by a clinical 
psychologist, the veteran was alert, oriented, 
cooperative, coherent, and in some distress.  Mood 
appeared depressed and anxious, with an affect that had 
some range and was appropriate.  He demonstrated no 
dramatic symptoms of a psychotic disorder.  He was very 
articulate, and his intelligence impressed as being above 
the normal range.  In late June, there was considerable 
range of affect, which was appropriate.  There was no 
frankly delusional material and no reports of 
hallucinations.  

In early July 1999, the veteran reported dizziness and 
grogginess from medications.  He was not suicidal, 
homicidal, or assaultive.  He stated that he had been more 
anxious than usual, and was mildly to moderately depressed 
due to his financial situation.  He currently lived in an 
apartment that was too expensive.  He complained of 
fatigue and exhaustion.  He stated that prescribed 
medications had helped him, and that his mood was better; 
he was not as anxious and depressed as previously.  On 
mental status examination, the veteran was oriented, 
cooperative, coherent, and much quieter than usual, often 
staring into space.  Mood appeared mostly sedated.  Affect 
was appropriate, with a constricted range.  When 
subsequently seen in July, the veteran complained of a 
depressed mood, problems staying asleep, and problems 
concentrating.  His hygiene was good.  He denied 
hallucinations or suicidal or homicidal ideations.  
Appetite was fair.  In mid-July, the veteran's hygiene was 
good, and there was a full range of affect.  Mood was 
down.  There were no suicidal or homicidal ideations.  In 
late July, the veteran continued to drink alcohol against 
medical advice.  He was cooperative and coherent.  He had 
an anxious and depressed mood, decreased concentration, 
and low energy.  Hygiene was good.  There was a full range 
of affect, which was appropriate.  There were no dramatic 
psychotic symptoms.  When subsequently seen in late July, 
the veteran reported that he had stopped drinking alcohol.  
Mood was anxious and depressed.  Affect was appropriate.  
He was not psychotic.

In early August 1999, the veteran was noted to be stable 
and compliant with medications.  Mood was anxious and 
depressed, and affect was mostly appropriate.  In mid-
August, he was noted to be feeling better with new 
prescribed medication.  Hygiene was good, and there was a 
full range of affect.  He reported that he had temporarily 
moved back into his mother's home in order to save money.  
He was cooperative, coherent, bright, verbal, and quite 
intellectualized in his approach to life and to therapy.  
In late August, he appeared relatively stable.

In early September 1999, mood was euthymic, and affect 
appropriate.  The veteran was cooperative and coherent.  
In mid-September, mood was elevated, pressured, silly, 
often not very coherent, often tangential, and with 
exaggerated movements.  The veteran admitted that he 
continued to drink alcohol, and took medications as 
prescribed.  When subsequently seen, he stated that he 
slept well, and that appetite was good.  He was 
cooperative, but not always coherent.  Affect was much 
brighter, and he occasionally laughed and giggled.  Speech 
was much less articulate, and there appeared to be 
blocking.  Thought process was much less coherent.  Motor 
movements were notably exaggerated and dramatic.  On late 
September outpatient evaluation by a VA physician for 
increased thought disorder, the veteran appeared slightly 
disheveled.  He did not appear to be an imminent danger to 
himself or others.  The doctor opined that the veteran's 
thought disorder was due to chronic undifferentiated 
schizophrenia that could look good enough to be a 
schizotypal personality disorder if he took a certain 
prescribed medication.  It was also possible that he had a 
bipolar disorder; although he did not have pressured 
speech, he was irritable.      

In late September 1999, the veteran was brought to the 
Loretto Hospital by police with a history of attempted 
arson of his building and noncompliance with medications.  
He became very agitated and combative.  On arrival, he 
demonstrated an aggressive/manic episode, and was treated 
with medication.  The diagnosis was derangement, 
manifestation of manic episode.

On VA outpatient psychological evaluation in mid-October 
1999, the veteran reported that he was taking his 
prescribed medication and drinking a moderate amount of 
alcohol.  He was not suicidal, homicidal, or assaultive.  
On examination, he was cooperative, relatively coherent, 
and in considerable distress.  Mood was elevated, and 
affect labile.  He was intense, pressured, and verbose, 
with tangential speech and loose associations.  He shouted 
and laughed loudly.  He denied that drinking alcohol was a 
problem for him.  In late October, a VA physician opined 
that the veteran had a disorganized-type schizophrenia.  
He had disorganized speech and behavior, and inappropriate 
affect.  Mood currently seemed to be euthymic.  Grooming 
and hygiene were good, and he was very polite.  The 
veteran was discouraged from drinking alcohol.  When 
subsequently seen by a VA therapist, the veteran was noted 
to be still living with his mother and sister.  He denied 
depression, anxiety, agitation, or homicidal, suicidal, or 
assaultive ideation.  He reported sleeping well, and a 
good appetite.  On examination, he was cooperative and 
coherent.  Mood was friendly and cooperative for the most 
part, with some interpersonal discomfort and anxiety.  
Affect was sometimes inappropriate to content, and the 
range was wide.  When subsequently seen in late October, 
the veteran reported discontinuing prescribed medication, 
and continuing to drink more alcohol.  He reported that 
his mood was good and that he was not depressed, agitated, 
or anxious.  He slept well and stated that he felt that he 
was adjusting well.  On examination, he was relatively 
cooperative and coherent.  The examiner opined that the 
increased alcohol consumption was very dangerous for him.  
Mood was friendly but "hyper."  

In early December 1999, the veteran was brought to the 
Loretto Hospital by police on his mother's petition after 
he became aggressive and paranoid, and threatened to hurt 
family members; he was also incapable of caring for 
himself.  He had been noncompliant with his medications 
for 3 days.  On mental status examination, he was oriented 
in 3 spheres.  Affect was flat.  He denied hallucinations, 
but he had strong paranoid ideations and poor insight.  He 
denied needing hospitalization or medications.  The 
examiner commented that the veteran was not able to care 
for himself, and that he could be dangerous to others.  
During his hospital course, the veteran was treated with 
medications, therapy, and counseling.  He was noted to be 
quite isolated by himself, and at times displayed very 
hostile behavior.  His mood was quite altered, and at 
times he became hyperverbal and abusive.  Once he became 
compliant with medications, the veteran stabilized 
gradually.  At the time of hospital discharge in mid-
December, he was more stable and quite bright in behavior.  
He denied hallucinations and suicidal and homicidal 
ideations.  The final diagnosis was chronic paranoid 
schizophrenia, and a GAF score of 30 was assigned.

On VA outpatient psychiatric evaluation by a physician in 
early January 2000, the veteran was noted to be taking no 
medications.  On mental status examination, grooming and 
hygiene were good.  He was alert and oriented in 3 
spheres, with an inappropriate affect and no suicidal or 
homicidal ideations.  On evaluation by a therapist in 
February, he stated that he was feeling fine, and did not 
want medications.  On examination, he was cooperative and 
coherent, and in some distress.  Mood was anxious and 
depressed, and affect had some range.  He had been living 
in a motel since hospital discharge.

In mid-March 2000, the veteran was brought to the Loretto 
Hospital by police due to threatening and aggressive 
behavior verbally and having paranoid ideations that he 
might harm his family.  On mental status examination, the 
veteran appeared nervous and defensive, and it appeared 
that he had paranoid ideation.  Insight and judgment were 
very poor; he seemed to be oriented in 3 spheres.  The 
examiner felt that he could be dangerous to others.  
During his hospital course, the veteran was treated with 
medications and various therapy.  At the time of hospital 
discharge in late March, it was felt that he could engage 
in activities as tolerated, and he was discharged in 
stabilized and improved condition.  The final diagnosis 
was paranoid schizophrenia, and a GAF score of 35 was 
assigned.   

On VA outpatient psychiatric evaluation in late March 
2000, the veteran was noted to be living in the hallway of 
his mother's house after he left his apartment after a 
rent dispute with his landlord.  He complained of sleep 
problems, irritability, frustration, and infrequent 
depression.  There were no suicidal or homicidal 
ideations, hallucinations, delusions, or ideas of 
reference.  The veteran took no medications, and felt that 
he did not need any.  He was noted to have 3 years of 
college education.  On mental status examination, speech 
was somewhat slurred, possibly due to poor dentition.  
Volume was decreased, except when angry, as he began to 
shout and curse.  Rate fluctuated from slow to pressured 
with his emotions.  Mood was angry, and affect labile.  
Thought process was tangential at times; at other times, 
he had flight of ideas and loose associations.  He had 
racing thoughts.  Thought content was somewhat grandiose.  
Memory was intact.  Abstract thinking was normal.  Insight 
and judgment were fair.  The diagnoses included bipolar 
disorder, manic episode; rule-out schizoaffective 
disorder; rule-out schizophrenia; and alcohol abuse.  A 
GAF score of 40 was assigned.

On VA outpatient psychological evaluation in June 2000, 
the veteran appeared disheveled and decompensated.  When 
seen again a few days later, he complained of poor sleep 
and low energy, and was very irritable, with frightening 
outbursts.  There were no other symptoms of depression.  
He was psychotic, but refused recommended hospital 
admission, and he was not considered committable.

On VA outpatient psychological evaluation in October 2000, 
the veteran stated that he took no medications.  On 
examination, he appeared energized, but not threatening.  
He was restless.  

On VA outpatient psychiatric evaluation in mid-March 2001, 
the veteran was noted to have not been taking psychotropic 
medications for the past 2 weeks.  On mental status 
examination, grooming and hygiene were good.  The veteran 
was dressed in a suit and tie and was respectful and 
friendly.  He denied hallucinations and suicidal and 
homicidal ideations.  He was noted to have recently been 
in hospitals and in jail.  He accepted prescribed 
medications.  On evaluation by a therapist the same day, 
the veteran reported that he had been in a jail hospital 
for the last 3 or 4 months, and his mother had taken out a 
protective order against him.  Since getting out of jail, 
he had been staying either at his mother's house or at a 
motel.  On examination, the veteran was alert, oriented, 
cooperative, and coherent.  He looked well-nourished and 
relatively well-dressed and well-groomed, with good 
hygiene.  Mood was relatively stable.  Affect was 
relatively appropriate.  Speech was highly 
intellectualized and stilted, and tended to become 
tangential and circumstantial.  The diagnosis was 
schizoaffective disorder.

On VA outpatient psychiatric evaluation in late March 
2001, the veteran reported taking an increased dosage of 
prescribed medications to good effect, and that he felt 
stable.  On mental status examination, grooming and 
hygiene were good, and he was respectful and friendly.  On 
evaluation by a therapist the same day, he stated that he 
slept well, and appetite was good.  For entertainment, he 
worked crossword puzzles, watched television, and sang at 
church services.  Memory and concentration were pretty 
good.  He intended to move back into his mother's house.  
He stated that he knew he had to continue taking 
prescribed medications and decrease his alcohol 
consumption.  He stated that he drank to decrease the 
elevative effects of his prescribed medications, and 
drinking calmed him.  On examination, the veteran was 
cooperative and coherent.  He appeared quite calm and 
organized.  Mood appeared euthymic, and affect was 
somewhat restricted but appropriate.  When seen again in 
early April, mood was stable, and affect somewhat 
restricted.  In mid-April, he stated that he decreased his 
dosage of prescribed medication with good effect, and felt 
stable.  On mental status examination, grooming and 
hygiene were good, and he was respectful and friendly.  
Mood was somewhat anxious, and affect was relatively 
appropriate.

On VA outpatient psychiatric evaluations in early and mid-
May 2001, the veteran reported taking prescribed 
medication with good effect.  He had some anxiety.  On 
examination, grooming and hygiene were good, and he was 
respectful and friendly.  On evaluation by a therapist in 
late May, mood was depressed, and affect appropriate.  In 
early June, he was felt to be stable.  Mood was depressed 
and anxious, and affect relatively appropriate.  In mid-
June, he reported that his mood was good.  On examination, 
he was cooperative and coherent.  Mood was depressed and 
anxious, and affect was stable.  He reported taking 
prescribed medications with good effect.  Grooming and 
hygiene were good, and he was respectful and friendly.

On VA outpatient psychological evaluation in late June 
2001, the veteran reported feeling very low energy after 
he stopped taking one of his medications for 3 days.  On 
examination, he appeared stable.  He was frustrated living 
in the basement of his mother's home.  When seen by a 
psychiatrist subsequently that month, he reported taking 
prescribed medications with good effect.  He had some 
anxiety, and indicated that he might be having poor 
insight.  On examination, grooming and hygiene were good, 
and he was respectful and friendly.  In early July, mood 
was mildly to moderately depressed, but he was not 
suicidal, homicidal, or assaultive.  Affect was 
appropriate.  The veteran was warned about the negative 
effects if he stopped taking his medications.  On 
psychiatric examination in mid-July, he reported taking 
prescribed medications with good effects.  He had some 
anxiety.  Grooming and hygiene were good, and he was 
respectful and friendly.  He slept poorly and felt badly 
and tired, especially during the heat of the day.  The 
veteran was noted to be generally well-dressed and 
articulate, but had bizarre behavior and was 
incomprehensible when not taking antipsychotic medication 
or when drinking.  He did not have insight into what he 
was like when he was ill, from the perspective of others.  
The diagnoses included schizoaffective disorder, and 
alcohol dependence in partial remission, rule-out 
personality disorder, and a GAF score of 30 was assigned.

On VA outpatient psychiatric evaluation in late July 2001, 
the veteran reported taking prescribed medications with 
good effect.  He had some anxiety.  On examination, 
grooming and hygiene were good, and he was respectful and 
friendly. On psychological evaluation a few days later, 
the veteran reported taking his medications.  On 
examination, he was cooperative and coherent, and he 
appeared stable.  In early August, he felt good and 
rested, and was taking medications as prescribed except 
for one.  On examination, he appeared stable.  On 
psychological evaluation in mid-August, he refused to 
answer whether he was taking his medications or drinking, 
stating that he felt the examiner's questions demeaning 
and critical.  On examination, the veteran began in a 
hostile manner and was uncooperative.  On psychiatric 
examination in late August, the veteran reported taking 
prescribed medications with good effect.  He stated that 
he felt badly in the hot weather, and he had some anxiety.  
He answered questions without difficulties.  On 
examination, grooming and hygiene were good, and he was 
respectful and friendly.  When seen again in late 
September, he stated that he had stopped taking all 
medications because of physical side-effects.  On 
examination, grooming and hygiene were good, and he was 
respectful and friendly.  Thought processes were coherent, 
and he denied hallucinations and suicidal and homicidal 
ideations.

On VA outpatient psychiatric evaluations in early and mid-
October 2001, the veteran reported that he had re-started 
taking some of his medications.  He felt somewhat "down" 
and complained of anhedonia.  On examination, grooming and 
hygiene were good, and he was respectful and friendly.  
Thought processes were coherent, and he denied 
hallucinations and suicidal and homicidal ideations.  On 
psychological evaluation in mid-October, mood was anxious 
and depressed, and affect was restricted and appropriate.  
On psychiatric examination in late October, grooming and 
hygiene were good, and he was respectful and friendly.  In 
early November, he reported taking his medications.  Mood 
was somewhat depressed, and affect appropriate.  When seen 
again a week later, he was cooperative and coherent.  Mood 
was euthymic, and affect within normal limits.  In late 
November, he reported taking his medications and 
abstaining from alcohol.  Mood was relatively improved, 
almost euthymic, and affect had some range and was 
appropriate. 

On VA outpatient psychiatric evaluation in early December 
2001, grooming and hygiene were good, and the veteran was 
respectful and friendly.  Thought processes were coherent.  
On psychological evaluation in mid-December, the veteran 
reported taking his medications.  On examination, he was 
cooperative and coherent.  Mood was somewhat depressed, 
and affect restricted.

On VA outpatient psychiatric evaluation in mid-January 
2002, the veteran's grooming and hygiene were good.  He 
was respectful and friendly, and thought processes were 
coherent.  On psychological evaluation in late January, 
the veteran reported still living in his mother's home, 
but he could not afford to leave.  He stated that he took 
his medications, and drank moderately.  On examination, he 
was cooperative and coherent.  Mood was somewhat sad and 
anxious, and affect was relatively appropriate and 
somewhat restricted.  On outpatient psychiatric 
examinations in February and March, the veteran had 
anxious and paranoid feelings which were better with 
medication, but still present.  Grooming and hygiene were 
good, and he was respectful and friendly.  Thought 
processes were coherent, and he denied hallucinations and 
suicidal and homicidal ideations.  

On VA psychiatric examination in April 2002, the examiner 
reviewed the claims file and the July 2000 Board Remand.  
The veteran currently lived at home with his mother.  He 
reported that prescribed medications were helpful with 
regard to his psychiatric symptoms and sleep, but that 
individual psychotherapy had not been that beneficial.  He 
stated that he had not worked since 1994, and felt unable 
to work.  He described his social life as not too good.  
He complained of intermittent paranoia, depression, panic 
attacks, extreme anxiety, excessive worry, inability to 
think and concentrate, memory problems, and lack of 
energy, on and off, over the past year.  Appetite was 
pretty good, and he denied any history of suicide 
attempts.  He did not see himself as irritable, and he 
denied aggressiveness.  He reported drinking alcohol 
(beer) regularly, every other day.  

On mental status examination, general grooming and hygiene 
were satisfactory except for a strong tobacco odor.  The 
veteran was cooperative, and not resentful or hostile.  He 
seemed a little withdrawn.  Speech was low in tone, 
spontaneous, and with normal cadence, and was unimpaired.  
Affect was flat.  Mood seemed dysphoric.  He was well-
oriented in 4 spheres.  There was no evidence of any 
perceptual disorder or any systematized delusional 
thinking.  He denied hallucinations.  He had infrequent 
suicidal ideations, mostly thinking that life was not 
worth living.  He admitted that he had telepathy, 
communicating with people on television.  With respect to 
delusions, he thought that he was God.  There was no 
flight of ideas, tangential thinking, blocking, 
perseveration, or circumstantiality.  He was able to 
abstract.  With respect to concentration, he performed 
calculations without any difficulties.  Memory was 
unimpaired.  He did not seem anxious on examination, but 
presented symptoms of anxiety.  There was no evidence of 
impaired judgment or impulse control.  Thought processes 
were intact.     

The diagnosis was schizoaffective disorder, and a current 
GAF score between       55 and 65 was assigned.  The 
examiner opined that the symptoms of dysthymia were an 
aspect of the affective (mood) component of his 
schizoaffective disorder.  The symptoms of dysthymia were 
noted to dominate intermittently.  At this time, his 
depressive symptomatology seemed to be less dominant, and 
the examiner felt it imprudent to assign a percentage of 
disability to this aspect of the veteran's illness, 
suggesting that his depressive symptomatology was 
different from and not an integral part of his 
schizoaffective disorder.  He opined that the symptoms of 
dysthymia affected the veteran's ability to obtain and 
retain substantially gainful employment.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.        38 
C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Under the (old) rating criteria in effect prior to 
November 7, 1996, the veteran's schizoaffective disorder 
is rated under 38 C.F.R. § 4.132, DC 9205, under a general 
rating formula for psychotic disorders.  Under that 
formula, a 50 percent rating is warranted for a 
schizoaffective disorder with considerable impairment of 
social and industrial adaptability.  A 70 percent rating 
requires symptomatology which is less than that required 
for a 100 percent rating, but which nevertheless produces 
severe impairment of social and industrial adaptability.  
A 100 percent rating requires active psychotic 
manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.

Under the (new) rating criteria in effect on and after 
November 7, 1996, the veteran's schizoaffective disorder 
is rated under 38 C.F.R. § 4.130, DC 9211, under a general 
rating formula for mental disorders.  Under that rating 
formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting 
himself or others; intermittent ability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of closes relatives, or 
his own occupation or name.  

After a review of the 12 years of medical evidence from 
1990 to 2002 pertaining to this claim, the Board finds 
that the symptoms of the veteran's schizoaffective 
disorder are consistent with the old criteria for a 70 
percent rating under DC 9205.  The medical record 
generally reflects a deteriorating psychiatric disability 
picture over those 12 years which is productive of severe 
impairment of social and industrial adaptability.  This is 
supported by findings beginning in August 1990 by Dr. 
King, who opined that the various stages of the veteran's 
mental status produced severe impairment.  Thereafter the 
record reflects a general decline in assigned GAF scores 
from 77 to 80 in 1992/1993 to 30 to 40 in March 1997, 15 
to 25 in April 1997, 70 in May 1997, 40 in July 1997, 20 
in August 1997, 45 in March 1998 and February 1999, 30 in 
April 1999, 40 in June 1999, 30 in December 1999, 35 and 
40 in March 2000, 30 in July 2001, and 55 to 65 in April 
2002.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores between 11 
and 20 indicate some danger of a person hurting himself or 
others (e.g. suicide attempts without clear expectation of 
death; frequent violence; manic excitement) or 
occasionally failing to maintain minimal personal hygiene 
or gross impairment in communication (e.g., largely 
incoherent or mute).  Scores between 21 and 30 indicate 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g. sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g. staying in bed all day; 
having no job, home, or friends).  Scores between 31 and 
40 indicate some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, 
or mood (e.g. a depressed man who avoids friends, neglects 
his family, and is unable to work).  Scores between 41 to 
50 indicate serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or 
serious impairment in social, occupational, or school 
functioning (e.g. having no friends, and inability to keep 
a job).  Scores between 51 and 60 indicate moderate 
symptoms (e.g. a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. having 
few friends, and conflicts with peers or co-workers).

Poor insight into his psychiatric disability has caused 
the veteran to periodically refuse medications once he 
feels improvement, leading to cycles of decompensation 
requiring hospitalizations, and stabilization and recovery 
when he resumes taking medications.  During these periods 
of decompensation, the veteran abuses alcohol, which may 
be reflective of his poor judgment and impairment in his 
ability to care for himself; in March 2001, he stated that 
he drank alcohol to calm himself and decrease the 
elevative effects of his prescribed medications.  In July 
1995, Dr. Watzke assessed the veteran to be moderately-
severely disabled, i.e., having psychiatric impairment 
which seriously limited his ability to function.  As 
recently as March 2001, VA outpatient records indicated a 
history of hospitalization of the veteran in a jail after 
his mother had taken out a protective order against him.  
In July 2001, he had bizarre behavior and was 
incomprehensible when not taking antipsychotic medication 
or when drinking, and he did not have insight into what he 
was like when he was ill.

However, the evidentiary record does not support the 
assignment of a 100 percent rating for the veteran's 
schizoaffective disorder under either the old or new 
criteria.  (In this regard, the Board notes that the 
veteran's psychiatric disorder may be evaluated only under 
the old rating criteria prior to November 7, 1996, as the 
new criteria are effective only on and after that date.  
On and after November 7, 1996, he is entitled to 
evaluation under either the old or new rating criteria, 
whichever is more favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)).  

At no time either prior to or after November 7, 1996 does 
the evidence show that the veteran's schizoaffective 
disorder was productive of active psychotic manifestations 
of such extent, severity, depth, persistence, or 
bizarreness as to produce total social and industrial 
inadaptability such as to warrant a 100 percent rating 
under the old criteria of DC 9205.  Neither does that 
evidence show that the service-connected psychiatric 
disorder produced total occupational and social impairment 
such as to warrant a 100 percent rating under the new 
criteria of         DC 9211 on and after November 7, 1996.

As noted above, the Board has found the veteran's 
schizoaffective disorder to be severely disabling prior to 
1997, but the 1990 records of Dr. Gil noted no 
hallucinations, delusions, or evidence of psychosis or a 
thought process disorder.  1992 VA records showed that the 
veteran found his medications helpful, and he had no 
hallucinations or evidence of any thought disorder.  In 
April 1993, a VA physician noted that the veteran had not 
been psychotic in some time, and that he had remained on 
the same dosage of prescribed medication for years.  
Although he experienced some suicidal ideation in October 
1993, there were no hallucinations.  The Board finds the 
May 1994 opinion of Dr. Schiro-Geist that the veteran was 
unable to secure or follow a substantially-gainful 
occupation not probative as to the degree of the veteran's 
social and industrial adaptability in May 1994, inasmuch 
as that opinion was based solely on a review of old 1980, 
1986, 1987, and 1990 medical records, and not upon any 
current examination of the veteran.  Dr. Watzke's 1995 
evaluations of the veteran noted that he went to church, 
ran errands, did household chores, prepared some meals, 
paid his own bills, did crossword puzzles, got along 
pretty well with family members, had a handful of friends, 
and participated in a neighborhood improvement club, and 
that there had been no major disruption of behavior or his 
thought processes in the last 3 years.  Although the 
veteran suffered from anxiety attacks that impaired his 
ability to withstand the demands and pressures of work, 
and in mid-1996 he experienced decompensation after 
refusing to take prescribed medications, his general 
disability picture was not indicative of active psychotic 
manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.

Although in early 1997 the veteran was hospitalized on 3 
successive occasions after acting bizarrely and 
psychotically decompensating after refusing medication, 
and there was a period when his capacity for self-care was 
impaired and he was at risk of harming himself or others, 
he did maintain fairly decent composure, and had no 
problem with self-control.  He gradually improved, and was 
cooperative with treatment and compliant with medications, 
and he did not present a persistent danger of hurting 
himself or others.  Memory was intact in April 1997.  
Subsequently in mid-1997, the veteran decompensated after 
refusing to take antipsychotic medication, precipitating 
his re-hospitalization; however, memory was intact.  He 
was neglectful of his personal hygiene in August, but he 
was re-directable.  His unwillingness to take medication 
had caused him to become overwhelmed by affect, and also 
tangential and circumstantial, with faltering defenses and 
strained judgment, impulse control, and reality testing.  
However, he stabilized later in 1997, and was able to 
control his behavior.  In 1998, the veteran reported doing 
fine despite not taking any medications.

VA medical records of early 1999 indicated intermittent 
depression but generally showed no evidence of a psychotic 
disorder, and memory was intact in March.  In April, he 
seemed to be in stable mental condition, and in June he 
reported being able to think better after taking 
neuroleptic medication, with less anxiety and 
demonstrating no dramatic symptoms of a psychotic 
disorder.  Prescribed medications were noted to be helping 
him in July, with a better mood and less anxiousness and 
depression, and hygiene was good.  Although he required 
hospitalization in September 1999 after demonstrating an 
aggressive/manic episode, he improved somewhat by October 
after resuming taking medication, though he demonstrated 
disorganized speech and behavior.  However, hygiene was 
good.  He was again hospitalized in December after he 
became aggressive and threatened family members and 
demonstrated problems with self care, but he stabilized 
after he became compliant with medications.

In early 2000 he was again hospitalized after threatening 
and aggressive behavior, but stabilized and improved after 
treatment.  In March, he had flight of ideas and loose 
associations, but memory was intact, and insight and 
judgment were fair.  He appeared disheveled and 
decompensated in June, but was not threatening in October, 
although he took no medications.

Although he gave a recent history of hospitalization in a 
jail in early 2001, he currently was oriented and accepted 
medications, mood was relatively stable, and hygiene was 
good.  From March to July, he was taking an increased 
dosage of prescribed medications to good effect, and 
hygiene was consistently good throughout 2001.  Memory and 
concentration were pretty good, and he reported 
socialization at church services; he knew that he had to 
continue taking medications and decrease alcohol 
consumption, and he appeared calm and organized.  However, 
he lacked insight.

Grooming and hygiene continued to be good in 2002, and the 
veteran stated that he took his medications despite 
drinking moderately.  His anxious and paranoid feelings 
were better with medication, but still present.  Speech 
was unimpaired in April 2002, and he was well-oriented and 
able to abstract.  He had delusions, but no 
hallucinations, flight of ideas, tangential thinking, or 
evidence of impaired judgment or impulse control; thought 
processes were intact, he performed calculations without 
difficulty, and memory was unimpaired.  

The veteran's disability picture from 1997 to 2002 does 
not show that he meets the criteria for a 100 percent 
rating under either the old criteria of DC 9205 or the new 
criteria of DC 9211.

The above determinations are based upon consideration of 
applicable old and new provisions of the rating schedule.  
Additionally, however, there is no showing that the 
veteran's schizoaffective disorder reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  The Board finds that more interference 
than contemplated in the current 70 percent rating simply 
is not shown.  Moreover, the veteran's schizoaffective 
disorder is not shown to warrant frequent periods of 
hospitalization, or to be so exceptional or unusual as to 
otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to refer this claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 70 percent for a schizoaffective disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claim for a rating in excess of 
70 percent under either the old or new rating criteria, 
that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

       
ORDER

An increased rating to 70 percent for a schizoaffective 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

